DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is a non-final rejection in response to the communication filed 08/03/2022. Claims 1, 3-4, 6-9 and 12-14 are currently pending with claims 2, 5, 10-11 and 15 canceled and claims 1, 6 and 13 amended.

Election/Restrictions
Claims 1, 3-4, 6-9 and 12 have allowable subject matter. The restriction requirement between Group I and III, as set forth in the Office action mailed on 06/03/2022, has been reconsidered in view of the allowable subject matter of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of a claim having allowable subject matter. Specifically, the restriction requirement of 06/03/2022 is withdrawn.  Claims 13-14, directed to a method of optimizing a wind turbine are no longer withdrawn from consideration because the claim(s) requires all the limitations of a claim having allowable subject matter.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “… an internal angle at a tip …of the swirl element …” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-9 and 12-14 ae rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the distance" in in line 22.  It is unclear if the distance is in reference to the “a respective distance” earlier in the claim.
Claim 1 recites the limitation "the ratio of the lateral spacing to the height" in in line 22-23. There is a lack of antecedent basis for “the height” and it is unclear if reference is being made to the “a ratio of the lateral spacing to the angle to the main flow direction of the rotor blade” earlier in the claim.
Claim 6 and 7 recites the limitation "the installation angle of the swirl elements" in line 3 of claim 6 and line 2 of claim 7.  There is insufficient antecedent basis for this limitation in the claims. It is also unclear if reference is being made to the “swirl elements … oriented at an angle to a main flow direction of the rotor blade” in claim 1. 
Claim 13 recites the limitation "the distance" in in line 22.  It is unclear if the distance is in reference to the “a respective distance” earlier in the claim.
Claim 13 recites the limitation "the ratio of the lateral spacing to the height" in in line 22-23. There is a lack of antecedent basis for “the height” and it is unclear if reference is being made to the “a ratio of the lateral spacing to the angle to the main flow direction of the rotor blade” earlier in the claim.
Claims 3-4, 6-9 and 12 are indefinite based on their dependency on claim 1.
Claim 14 is indefinite based on its dependence on claim  13.

Allowable Subject Matter
Claims 1 and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office.
Claims 3-4, 6-9 and 12 would be allowable based on their dependency on claim 1.
Claim 14 would be allowable based on its dependency on claim 13.
The following is a statement of reasons for the indication of allowable subject matter:  The instant invention is deemed to be directed to an unobvious improvement over closest prior art US 2014/0328693 to Wilson et al. (Wilson).
Wilson teaches all the limitations of claims 1 and 13 but fails to teach wherein a variation in the geometry of swirl elements stems from a ratio of a lateral spacing to an angle to a main flow direction of a rotor blade, wherein the ratio is able to be determined as a function of distance, and wherein the ratio of the lateral spacing to the height increases with increasing distance.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show attaching if vortex generators to wind turbine blades and the variation of geometry of swirl elements of vortex generators.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                           
/David E Sosnowski/SPE, Art Unit 3745